Order filed May 2, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00223-CV
                                   ____________

                  IN THE INTEREST OF D.C., a Minor Child


                    On Appeal from the 257th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-05172J


                                     ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The notice of appeal was
filed March 17, 2014, and appellant’s motion for extension of time to file the
notice of appeal was granted. Appellant has established indigence or is presumed
to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was due within
10 days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b);
28.4(a)(1). When the record was not timely filed, this court issued an order to
Tiffani Yeates, the court reporter on this case, to file the record on or before April
28, 2014. The record was not filed by the due date set out in the order.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record was not filed timely in this accelerated appeal,
on April 30, 2014, we issued an order abating the appeal for the trial court to
conduct a hearing. On May 1, 2014, Tiffani Yeates filed a request for an extension
of time to file the record until May 19, 2014. We REINSTATE the appeal and
GRANT the request. The reporter’s record is due May 19, 2014. NO FURTHER
EXTENSIONS         WILL       BE    GRANTED         ABSENT        EXCEPTIONAL
CIRCUMSTANCES.

      The hearing requested in our April 30, 2014, is not required at this time. If
Tiffani Yeates fails to timely file the reporter’s record in accordance with this
order, the court will consider contempt proceedings and further orders will issue.



                                      PER CURIAM